Per Curiam,
. The only assignment of error in this case is the refusal of the court below to direct a verdict in favor of defendant. When the ease was here last year on plaintiff’s appeal from the refusal of the court to take off the judgment of nonsuit, we held that the evidence adduced on the former trial was sufficient to carry the ease to a jury, and the judgment was accordingly reversed with a procedendo. While the evidence on the last, may have differed slightly from that on the first trial, there does not appear to be any such difference as would have justified the court in entering a judgment of nonsuit on the last trial. The learned trial court evidently thought so, and the case was accordingly tried on the lines indicated in the opinion referred to, 177 Pa. 213. We think, moreover, that this case is ruled, in principle at least, by Yoders v. Amwell Township, 172 Pa. 447. There is nothing in the specification of error that calls,for further comment.
Judgment affirmed.